 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. TEE REMEDYHaving found, that Local 5 has engaged in activities which violate Section 8 (b)(4) (A) of the Act, it will be recommended that Local 5 cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.The General Counsel requests that a cease and desist order be issued broader thanis customary in cases of this nature.He advances two arguments in support of thisrequest.Relying upon statements made by International Representative Johnsonto Peters and Wachob at their July 3, 1957, conference, the General Counselasserts there exists a "planned program" on the part of the Respondents "to applythe same technique to all non-IBEW employers within its territorial organizing juris-diction."However, as there is no evidence that Johnson was an agent of Local 5his statements did not bind that organization and thus there is no competent evidenceof the alleged "planned program."The General Counsel's second argument isthat "Respondent Local 5 has in the recent past been subject to the filing of numerousunfair labor practice charges involving alleged violations of 8 (b) (4)." In hisbrief to the Trial Examiner the General Counsel lists 7 charges of alleged violations ofSection 8 (b) (4) (A) of the Act filed against Local 5 since August 9, 1949, and 2charges of alleged, violations of Section 8 (b) (4) (D).However, he does notstate that any of the charges resulted in a hearing wherein Local 5 was found tohave violated these sections of the Act., Contrary to the contention of the GeneralCounsel, I find these circumstances do not establish "a disposition on the part ofRespondent Local 5 to violate the Act." 22Accordingly, I shall recommend thetype of order customarily used to remedy violations of Section 8 (b) (4) (A) of theAct 23Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS_ OF LAW1.By engaging in, and inducing or encouraging the employees of Franklin.Electric Construction Company to engage in, a strike and a concerted refusal inthe course of their employment to perform services with the object of forcing or'requiring Franklin Electric Construction.Company to cease doing business withMellon-Stuart Company and Bell TelephoneCompanyof Pennsylvania,and Bellto cease doing business with David B.Adams, d/b/a Line Construction Company,Charles D. McDonald,Inc.,Moon Construction Company, and other nonunioncontractors,.the Respondent,InternationalBrotherhood of ElectricalWorkers,Local 5, AFL-CIO, hasengaged in unfair labor practices within the meaning ofSection 8(b) (4) (A) of the Act.2. The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.3. International Brotherhood of Electrical Workers,AFL-CIO,has not engagedin anyunfaillabor practices within the meaningof the Act.(Recommendations omitted from publication.]asThe fact that several of the cases initiated by the charges,cited bythe GeneralCounsel, resulted in settlement agreements under'which theLocal was required to postnotices do not amount to confessions of guilt onthe part ofthe Union.Respondentsfrequently settle cases wherein they refuse to admit guilt merely to avoid the expenseof litigation.w SeeLocal No.980 of al.(The Kroger Company),119 NLRB 469.Local 173,International Molders and Foundry Workers Unionof -North America, AFL-CIO [Hubley Manufacturing Com-pany]andGene Evans.Case No. 4-CB-399. July 24, 1958DECISION AND ORDEROn'February 7, 1958, Trial Examiner Herbert Silberman issuedhis Intermediate Report in the above' entitled proceeding finding121 NLRB No. 34. LOCAL 173171that the Respondent had not engaged in the unfair labor practicesalleged in the,complaint and recommending that it be dismissed inits entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief, and theRespond-ent filed a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the TrialExaminerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations.'[The Board dismissed the complaint.]'International Association of Machinists,Precision Lodge Yo. 1800(Adel PrecisionProducts),120 NLRB 1223.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEUpona charge duly filed by Gene Evans, an individual,theGeneral Counselof the National Labor Relations Board,by theRegional Director for the Fourth'Region '(Philadelphia, Pennsylvania),issued a complaint on September5, 1957,against the Respondent,Local173, InternationalMolders andFoundryWorkersUnion 'of North America, AFL-CIO,herein referred to as the Union,allegingthat the Respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section8 (b) (1) (A)and, (2)and Section 2 (6) and (7)of theNational Labor RelationsAct, 61Stat. 136, hereincalled the Act.Copiesof the charge,complaint,and notices of hearing thereon.were served upon theparties.Respondent filed an answer,verifiedSeptember9, 1957,denying that it.'had committed any unfair labor practices.Pursuant to notice,a hearing was held on October22, 1957,at Lancaster,Pennsyl-vania, beforeHerbertSilberman, the dulydesignatedtrialExaminer.The GeneralCounsel and the Respondent were represented at the hearing by counsel.Full'opportunity to be heard,to examine and cross-examine witnesses,to introduce evi-dence pertinent to'theissues, and to present oral argument at the close of the hearingwas afforded the parties. -At theopening of the hearing,the 'General Counsel movedto correct the complaint in minor respects and to amend the complaint by incorporat- 'ing an allegation that upon the facts set forth the Respondent had also engaged inand was engaging in unfair labor practices within the meaning of Section 8 (b) (5)of the Act.Respondent's objections to the amendmentof, thecomplaint were over-ruled and the motion was granted.Respondent then moved to amend its answerto include a denial of the amendment to the complaint,whichwas granted.De--ci§ion'was reserved on Respondent'smotion,made at the close of the hearing,to dismiss the complaint in its entirety.The motion is disposed of in accordance withthe findings and conclusions made below. Briefs were submitted on behalf of theGeneral'Counsel'and Respondent which have been given'cazeful consideration.'Withrespect to the unfair labor practices,the amended complaint alleges, insubstance,that the Respondent denied Gene Evans membership in the Union becauseof his`refusal to pay a'reinstatement fee of $25 demanded of him as a former orsuspended memberof the Unionalthough he was willingto pay theinitiation fee of$5 applicable to persons seeking membershipin theon for the firsttime, andthat, in violation of Section 8 (b) (2) and(5) of the Act,the Respondent causedHubley ManufacturingCompany todischargeGene Evans for failing to becomea member in good standing in the Union as was required by the terms of a subsisting 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining agreement between the Respondent and Hubley;and that bythis and other conduct Respondent also violated Section 8(b) (1) (A) of the Act.Uponthe entire record in the case,and from my observationof thedemeanorof the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERHubley Manufacturing Company, herein referred to as Hubley, a Pennsylvaniacorporation, is engaged in the manufacture and sale of toys.During the year 1956,Hubley sold and shipped goods valued in excess of $50,000 from its plants in Pennsyl-vania to persons and business firms located outside the Commonwealth of Pennsyl-vania.I find that Hubley is engaged in commerce within the meaning of Section2 (6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDLocal 173,International Molders and Foundry Workers Union of North America,AFL-CIO, isa labor organization within the meaning of Section 2 (5) of the Act.M. THEALLEGED UNFAIR LABOR PRACTICESThere is no substantial dispute about any of the events material to this case.During all times relevant hereto, Hubley has recognized the Respondent as the col-lective-bargaining representative for all production and maintenance employees atits plants in Lancaster County, Pennsylvania, and the Company and the Union havebeen parties to a series of collective-bargaining agreements which have included,among other provisions, union-security clauses.The pertinent provision of the mostrecent contract, which became effective June 1, 1957, requires new employees hiredin the classifications covered by the agreement to become and remain members ingood standing in the Union after a probationary period of 30 days and imposes upontheUnion the obligation "to accept all such employees for membership in theUnion at the regular initiation fees and dues prescribed in its Constitution and By-Laws."'Respondent does not have a separate constitution and bylaws but gov-erns itself by the International's constitution and rules of order.2The Constitution does not allow a member of the International or any subordinateunion, such as Local 173, the Respondent herein, to resign. (Section 181.)How-ever, it provides that a member who fails to pay dues for a period of 3 months shallstand suspended.A suspended member may obtain reinstatement by paying aprescribed fee.Prior to 1956, the applicable provision of the Constitution wasas follows:Any miscellaneous employee members allowing himself to become suspendedfor non-payment of dues, the reinstatement fee shall be $9.00; if he neglects orrefuses to be reinstated within three months the reinstatement fee shall be$12.00; if not reinstated within twelve months the reinstatement fee shall be$15.00.4At the same time the Constitution gave the local unions discretion to determine forthemselves, but within prescribed limits, the initiation fees for new members and formiscellaneous employee members the minimum fee was $3 and the maximum fee was$15.5 In 1956, the Constitution was amended in various respects.The local unionsretained discretion to set the initiation fees for new members but the prescribed rangefor miscellaneous employee members was increased to a minimum of $5 and a maxi-'There is no contention that the Union's initiation and reinstatement fees, discussedbelow, are not "prescribedin itsConstitution and By-Laws."7 Except where otherwise indicated all references to the constitution will be to theInternational's constitution adopted at Toronto, Canada, July 23, 1956.8 The 1956 constitution,as well as the 1951 constitution,lists various types of mem-bership cards,three of which depend upon the individual's job skills.These arejourney-man, skilled mechanic,and miscellaneous employee member.(Section 178.)All em-ployees at the Hubley plants fall into the last category.' Section 117(a) of the constitution and Rules of Order of the International Moldersand Foundry Workers Union of North America,adopted at Minneapolis,Minnesota,August 24, 1951.5 Section116 of the1951 Constitution. LOCAL 173173mum of $25.6 The reinstatement fees schedules were revoked and in their place thefollowing was adopted:A member who shall fail to pay dues for a period of three months shall standsuspended.A suspended member can again become a member by initiation intothe local union under whose jurisdiction he is working by paying the prescribedinitiation fee as set forth by that local union. (Section 91.)It appears from the uncontradicted testimony of William J. Benson, president of theRespondent, and Wilmer Sheckard, a district representative of the International, thatthe purpose of the quoted amendment to the Constitution was not to abolish the dif-ference between the initiation fee for new members and the fee required to be paidby suspended members seeking reinstatement, but to give the local unions the samediscretion in fixing amounts of the latter as it had with respect to the former.?Sheckard testified that since the International was organized almost a hundred years,ago it has preserved the distinction between the initiation fee for new members andthe reinstatement fee for suspended members.Following the 1956 International convention the Respondent, at a meeting of itsmembership, held on August 14, 1956, raised its initiation and reinstatement fees.The initiation fee for new members was set at $15 and for reinstated members at $25.About May 31, 1957, the Respondent lowered the initiation fee for new members to'$5 but retained the reinstatement fee at $25.William J. Benson, Respondent's presi-dent, testified that the reinstatement fee is charged to all individuals in a similarposition.Gene Evans worked for Hubley from August 1953, until he' voluntarily quit onSeptember 15,' 1955.When he left Hubley's employ in 1955, he was a member ingood standing of the Union .8He did- not obtain an honorary card from the Union,which would have entitled him to resume active membership in the Respondent with-out the payment of an initiation or a reinstatement fee.9Two years later Evans ap-plied for reemployment with Hubley and was hired on July 9, 1957.At the time hewas hired he signed a checkoff card authorizing the company `,to deduct from myearnings, the monthly dues I may owe Local Union No. 173, and pay'the same to theFinancial Secretary of the Local Union...."On July 1 I Evans was given a cardby Robert Harmon, a job steward of Respondent, which advised him that he wasrequired to become a member in good standing upon the expiration of his 30-dayprobationary period 'on August 8, 1957, and that-the initiation'fee plus I month's duesis $8.10Several days later Harmon advised Evans that the latter would be requiredto pay a reinstatement fee of $25 instead,of the $5 initiation fee applicable to newmembers because he had failed to obtain` an honorary card when he left the Com-pany's employ in 1955. , Thereafter, Evans had a number of -conversations withvarious officials of Respondent about the matter but they insisted that he had to paythe $25 reinstatement fee, although he was advised that he might do so in -install-ments a Evans refused to pay the $25 reinstatement fee, and on August 11, 1957, atthe demand of the Respondent, Evans was discharged for his failure to do 80.12Q Section85 of the 1956 Constitution.4 In the exercise of its discretion a local union may make theamountof the reinstate-ment fee the sm ie as theinitiation fee.The agreementthen in effectbetween Hubley and the Respondent,as well as the cur-rentcontract,contained a union-security'and a checkoff clause.Y Benson's testimonyin this regardisuncontradicted.The applicable provisions ofthe 1956Constitution are sections90, 178' (a) and 188.'°The $8 represents $3 dues and $5 initiation fee, which was the-fee for new members.u Evans testifiedthat in theseconversationsthe $25 fee was sometimes referred to asa fine and sometimes as a reinstatement fee,ForemanHermitMurray testified thathe had a discussionwithHarmonaboutEvans during which Harmon referred, to the$25 demandedfrom Evans as- a fine.The testimony of Evans andMurray withrespectto the characterization of the $25 as a fine was contradicted by witnesses for'the Re-spondent.It is unnecessary to resolve the conflictingtestimony in this regard because it Isclear fromthe record and I find thatregardlessof the,words used by of leials. of theRespondent to describe the $25 demandedfrom Evans It was always understood-thatit represented the prescribed fee forreinstatementof suspendedmembers, suchas Evans,who had becomeinactiveby withdrawal from the tradeand had failedto obtain anhonorary card.Thereisno meritto the.General Counsel's argument that if the $25demandedof Evans had beenreferred to as a fine by officials of the Respondentitmust-be consideredby the Board to be afine regardless of the undisputedfact,that,at no timedid such personsintend to refer to anything other thanthe prescribedreinstatementfeew12 Evans didnot make a tender ofthe $5 initiationfee before his discharge.However,the evidenceis clearthat he was willingto make such payment and that a tender thereof1 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon these facts the General Counsel contends that the $25 demanded fromEvans was not an "initiation [feel uniformly required as a condition of acquiringor retaining membership" in a labor organization within the meaning of Section 8(a) (3) of the Act and therefore Respondent violated Section 8 (b) (2) thereofby causing Hubley to discharge Evans for failing to make such payment and furtherthat such sum was "discriminatory under all the circumstances" within the meaningof Section 8 (b) (5) and Respondent also violated this provision of the Act byrequiring such payment from Evans as a condition precedent to acquiring member-ship in good standing in the Union. InFood Machinery and Chemical Corporation,99 NLRB 1430, the Board majority, upon a factual situation similar to the onehere, found no violation of the Act.13This case has not been reversed.However,the General Counsel argues "that the underlying principle in [theFood Machinery]case has been not only abandoned by the Board in subsequent cases but that theBoard has acted in conformity with principles set forth by the Supreme Court initsRadio Officers' Unioncase . . ." and othercasescited in his brief. It maybe true, as the General Counsel suggests, that the Board in various cases issuedsubsequent to theFood Machinerycase adopted principles that cannot be harmo-nized with its decision in theFood Machinerycase.Nevertheless, if I were toassumethat theFood Machinerycase will not be followed and will be overruledby the Board in the instant proceeding, I would be anticipating Board action.This I may not do. Recently, inInsurance Agents' International Union, AFL-CIO,119 NLRB 768, the Board took occasion to define a Trial Examiner's obligationin this regard, as follows:It remains the trial examiner's duty to apply established Board precedent whichthe Board or the Supreme Court has not reversed.Only by such recognitionof the legal authority of Board precedent, will a uniform and orderly adminis-tration of a national act, such as the National Labor Relations Act, be achieved.The General Counsel advances the alternative argument that the instant proceed-ing may be distinguished on its facts from theFood Machinerycase.Ido notagree:Such differences as exist between the two cases are, in my opinion, of nosignificance as regards the applicability of the principle enunciated by the Boardinthe Food Machinerycase.Accordingly, I find myself constrained to follow theFood Machinerycase and therefore find that the facts described above did notgive rise to any unfair labor practices 14The complaint also alleges a violation of Section 8 (b) (1) (A) of the Act onthe part of the Respondent by reason of an alleged threat made to Evans that hisfailure to pay the above described sum of $25 "would result in his inability to retain'employment with any other employer in a plant covered by a contract with a unionaffiliated with the AFL-CIO.", The testimony adduced in support of this allegation iswould have been a futile gesture.On August 15, 1957, after his discharge,Evans didtender $5 to Respondent in payment of his initiation fee but it was rejected solely onthe ground that it was insufficient in amount.This confirms my finding that such tenderbefore Evans' discharge likewise would not have been accepted.33 The Board's interpretation of the sections of the Act applicable to the issues was, inpart, as follows :We read Section 8 (b) _(5), particularly the cautionary language -specifically in-cluded by Congress and quoted above, to mean that Congress did not intend theBoard to find labor organizations in violation of the law, where,as here, followingwell-settled practice,they,have done no more than to establish a different, but fairlyreasonable classification of former members as distinguished from new applicants.As in the case of Section 8 (b) (5), the Board has construed Section 8(a) (3) andment to charge,as a' condition of acquiring or retaining membership,different initia-tion fees and periodic dues provided they are based on a reasonable'classification;that is, one that is not discriminatory.-14 The General Counsel adduced some inconclusive testimony that another employee atHubley's plant by the name of Jim Greineder had been excused from paying a $25 rein-statement fee in circumstances similar to that applicable to Evans because the Unionhad lost Greineder's record of previous employment with Hubley.William J.Benson,president of Respondent, testified that Greineder was not excused from making suchpayment.Greineder was not called as a witness. In the circumstances, I find that theGeneral Counsel has failed to prove that the reinstatement fee in issue in this case was notuniformly applied to all persons in the same category. FALCON TOOL & MACHINE CORP.175as follows:On an occasion when Evans was discussing his situation with GeorgeL. Border,secretary of the Respondent,the latter said, according to Evans, "thatif I would quit over this matter and go any place else where there is an AFL or aCIO union, he said that he wasn't trying to scare me or threaten me, but if I wentany place else where there wasan AFL or aCIO union,I stillmight be required to paythe fine, and it might make it a little rough for me." I agree with the Respondentthat this statement was not a threat of reprisal.Itwas merely an expression ofopinion by Border that the problem Evans was experiencing at Hubley with respectto the reinstatement fee might arise later in connection with other employment. Inthe circumstances,I do not find that the General Counsel has established throughthis incident a violation of Section8 (b) (1) (A) of the Act.CONCLUSION OF LAWRespondent has not engaged in any unfair labor practices within the meaning ofthe Act.[Recommendations omitted from publication.]Falcon Tool&MachineCorp.and Falcon Special Machines, Inc.andDie & Tool Makers Lodge No.113, International Associa-tion of Machinists,AFL-CIO,Petitioner.Case No. 13-RC-5841.July 24, 1958DECISION AND CERTIFICATION OF REPRESENTATIVESOn February 28, 1958, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was conductedunder the direction and supervision of the Regional Director for theThirteenth Region among the employees in the stipulated unit.Upon completion of the election, the parties were furnished with atally of ballots. ,The tally shows that, of approximately 29 eligiblevoters, 27 cast valid ballots, of which 15 were cast for the Petitionerand 12 were cast against the Petitioner..On March 5, 1958, the Employer filed timely objections to theelection..The Regional Director investigated the objections and onJune 10, 1958, issued and duly served upon the parties his report onobjections in which he found the objections to be without merit andrecommended that they be, overruled.On June 19, 1958, theEmployer filed timely exceptions to the Regional Director's report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers -in connection withthis case to a three-member 'panel [Chairman'Leedom and-MembersBean and Fanning].-Upon the entire record in'this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor, organization involved claims to represent certainemployees of the Employer.121 NLRB No. 31.